      Case 2:19-cv-01784-TLN-AC Document 5 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JEFFREY M. TALAMANTES,                             No. 2:19-cv-1784 AC P
11                       Plaintiff,
12            v.                                         ORDER
13    AMADOR COUNTY JAIL, et al.,
14                       Defendants.
15

16          Plaintiff, a former county inmate proceeding pro se, has filed a civil rights action pursuant

17   to 42 U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

18   U.S.C. § 1915. ECF Nos. 1, 2. However, the certificate portion of the request which needed to

19   be completed by plaintiff’s institution of incarceration was not filled out and signed by a jail

20   official, nor had the court received a certified copy of plaintiff’s inmate trust account statement

21   for the six-month period immediately preceding the filing of the complaint. See 28 U.S.C. §

22   1915(a)(2).

23          In any event, because it appears that plaintiff has been released from custody (see ECF

24   No. 4), plaintiff will be provided the opportunity to submit an in forma pauperis application that

25   reflects his present, unincarcerated status.

26          In accordance with the above, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED as both

28   incomplete and moot;
                                                        1
      Case 2:19-cv-01784-TLN-AC Document 5 Filed 04/15/21 Page 2 of 2


 1          2. Plaintiff shall submit, within thirty days from the date of this order, a completed
 2   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk
 3   of Court, and
 4          3. The Clerk of Court is directed to send plaintiff the Application to Proceed In Forma
 5   Pauperis for unincarcerated individuals.
 6          Plaintiff’s failure to comply with this order will result in a recommendation that this
 7   action be dismissed without prejudice.
 8   DATED: April 15, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
